Title: To George Washington from Brigadier General Jacob Bayley, 3 June 1780
From: Bayley, Jacob
To: Washington, George



Sr
Boston 3r. June 1780

I have to accknowled the many favours Confered on me by your Excelencey in Perticular in ordering a Trial by a General Court marchall by which I was in hopes to have had an opertunity to have Cleared my Enjured Carrector—the Complaint layed against me by Mr Tichner was no less false than groundless and Melitious—Calculated to Screne himself from Justice—I need not Inlarge on this Head as I Persume the Judgement of the Court Marchall will Do him and me Justice.
Your Excelencys orders to lay up a magazine of Flower of the last years Produce on this River have been by mr Cylor Mr Tichner Purchaseing Comisary or Prehaps both were Concerned in it However the good People on Conecticut River have Reserved about 10000 bushels of wheat and near as much Indian Corn and Peas for Publick use if wanted, Exclusive of what the Purchaseing Comsrs have Bought up & Paid for. the People in our Querter are much alarmed at thier Exsposed

Scituation In Consequence of thier fears and repeated Complaints Colo. Bellows Colo. Chace Colo. Morey and my Self have made application to the States of New hampshire and Massachusitts for Protaction and that a Sum of money may be Immediately advanced by the one or the other of those States to Secure the wheat and Flower thus far reserved by the people for Publick use, I Shall again return from this Place to meet the Assembly of New hampr. at Exeter on the 7th Instant on those Important matters; I Shall Endeavour to use Every Prudent Measure to retain as much Flower as Possiable for Publick use of the last years Crop which is now comeing in from Coos to this ma[r]ket Every Day, the People in our Querter would be Happy if the Circumstances of Publick affairs would admit of your Excelencys undertakeing a northern Campaign this year thier Personal assistance may be Relied on.
by and with advise of Colo. Hazen and Sundry other Gentn at Coos I have Disspached two Partys on Differant routs Into Canada for Inteligence from that Country, which Shall be transmitt’d without Delay to your Excelency, I am your Excelecys Most Humble Servant

Jacob Bayley

